
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.22



AMENDMENT TO LEASE AGREEMENT


        This certain Lease Agreement dated June 1, 2000 between JACKSON-SHAW
TECHNOLOGY CENTER, II, LTD., LANDLORD and TESTCHIP TECHNOLOGIES, Tenant, for
approximately 18,302 square feet of office space located at 2600 Technology
Drive, Plano, Texas, is hereby amended as follows:

        LANDLORD:    The landlord as described in section one (1) shall be
modified and amended as follows:

1)Jackson Shaw/Jupiter 2 Limited Partnership

        LEASE PREMISES:    The leased premises as described in section three
(3) shall be modified and amended as follows:

1)In consideration of the rents, terms and covenants of this Commercial Lease
Agreement (this "Lease"), Landlord hereby leases to Tenant certain premises (the
"Leased Premises") consisting of approximately 18,298 square feet within the
83,286 square foot building (the "Building") located at 2600 Technology Drive,
Plano Texas, together with the non-exclusive right to use, in common with other
tenants, the common areas of the Project, which are all areas neither
exclusively leased to another tenant nor expressly reserved to or by Landlord.
The land upon which the Building is located is described in the attached
Exhibit A and, together with the Building, landscaping, parking and driveway
areas, sidewalks, and other improvements thereon, shall be referred to in this
Lease as the "Project").

        TERM:    The Term of the Lease Agreement as described in paragraph 4(a)
shall be modified and amended as follows:

1)The term of this Lease shall be 66 months commencing on October 1, 2000, the
"Commencement Date" and temrinating on the last day of the 66th month following
the Commence Date (the "Termination Date").

2)Sub-Section (b) and under Section four (4), "TERM" of the Lease Agreement
shall be modified and amended as follows:

(b)Tenant acknowledges that it accepts the Leased Premises as suitable for
Tenant's purposes subject only to Paragraph 4(c) below, if applicable. If this
Lease is executed before the Leased Premises become available for occupancy, or
if Landlord cannot acquire possession of the Leased Premises prior to the
Commencement Date stated above, Tenant agrees to accept possession of the Leased
Premises at such time as Landlord is able to tender the same.



3)Sub-Section (c) under Section four (4), "TERM" shall be modified and amended
as follows:

(c)Landlord agrees to install at its cost and expense the improvements, if any,
described in the plans and specifications described in Exhibit B. If such
improvements are not completed and the Leased Premises are not ready for
occupancy on the Commencement Date stated above, rent under this Lease shall
nonetheless commence, and the Commencement Date of the Lease term shall be the
date stated above. Landlord shall notify Tenant in writing as soon as such
imrpvoments are substantially completed and ready for occupancy. If Tenant
believes that such improvements have not been substantially completed as
aforesaid, Tenant shall notify Landlord in writing of its objections within
three (3) days after receipt of the completion notice from Landlord. Landlord
shall have a reasonable time after receipt of such notice (but in no event more
than 10 days) in which to commence such corrective action as may be necessary
and shall notify tenant in writing as soon as it deems such corrective action
has been completed so

--------------------------------------------------------------------------------

that the Leased Premises are completed and ready for occupancy. In the event of
any dispute as to substantial completion or work performed or required to be
performed by Landlord, the certificate of a registered architect shall be
conclusive and binding on all parties.

4)Sub-Section (d) under Section four (4), "TERM shall be modified and amended as
follows:

(c)Tenant acknowledges that no representations or promises regarding
construction, repairs alterations, remodeling, or improvements to the Leased
Premises have been made by Landlord, its agents, employees, or other
representatives, unless such are expressly set forth in this Lease or any
Exhibit hereto Tenant is solely responsible for applying for and obtaining a
Certificate of Occupancy for the Leased Premises and will satisfy itself as to
the business park restrictions and all zoning and similar restrictions and
regulations prior to commencement of any construction. Failure of Tenant to
provide written notice of such objections prior to commencement of construction
shall be deemed acceptance by Tenant. Tenant agrees that if its occupancy of the
Leased Premises is delayed, this Lease including the payment of rent shall
nonetheless continue in full force and effect. Tenant's taking possesion of the
Leased Premises shall conclusively establish that the improvements under the
terms of this Lease have been completed in accordance with the plans and
specifications therefor and that the Leased Premises are in good and
satisfactory condition. In conjunction with, or at any time after, the
Commencement Date, Tenant shall, upon demand, execute and deliver to Landlord an
Estoppel letter (as defined in paragraph 33 herein) to acknowledge the
Comencement Date.

        BASE RENT:    The base rent described in section five (5) of the lease
agreement shall be modified and amended as follows:

1)Tenant agrees to pay to Landlord the following rental amounts (sometimes
referred to in this Lease as the "Base Rent" or "Base Rental"): months 1 through
6, $155,532.00 per year payable in monthly installments of $12,961.00 each,
Months 7-66, $205,860.00 per year payable in monthly installments of $17,155.00
each. Payment of rent is subject to proration for partial months and to
adjustment for early or delayed occupancy under the terms hereof, and, if the
area of the Leased Premises is, on the Commencement Date, different than the
area stated in Paragraph 3 above, then Base Rent shall be adjusted to reflect
the then applicable per sqaure foot rate. On the commencement date of the Lease
Agreement the first month's Base Rent shall be payable. All subsequent payments
shall be made to Landlord monthly, in advance, without demand, deduction or
offset, in lawful money of the United States of America at the address stated
below. All installments of Base Rent shall be due and payable on or before the
first (1st) day of each month during the Lease term.

        EXHIBIT "B" TENANT IMPROVEMENTS:    The tenant improvements as described
in Exhibit "B" are hereby modifed and amended as follows:

        Landlord will supply Tenant with a construction allowance of $457,450.00
($25.00 psf) to be used for Tenant Improvements. Should the actual construction
costs exceed this amount, Tenant shall pay such excess to Landlord fifty percent
(50%) prior to the commencement of the construction and fifty percent (50%)
fifteen (15) days after the commencment of construction. Should there be any
savings as a result of value engineering, such savings shall be directly passed
back to Tenant and deducted from the excess amounts due from Tenant on the
initial construction overages.

        Landlord's architect will supply floor plans and construction drawings
with MEP drawings to be provided by the subcontractors. The Tenant Improvements
shall be constructed in accordance to plans and specifications approved by
Landlord and Tenant.

2

--------------------------------------------------------------------------------


        The Landlord is responsible for the costs to construct the Buidling to
ts shell condition. The shell condition is defined as the slab, roof, exterior
walls, overhead doors, storefronts and fire sprinkler system will be in place
and water, gas, and electrical service will be runt o the building.

        All other terms, conditions, and provisions of the Lease Agreement shall
remain unmodified.

AGREED AND ACCEPTED on this 7th day of August, 2000 by:

LANDLORD
TECHNOLOLGIES   TENANT: TESTCHIP
JACKSON-SHAW JUPTER 2 LIMITED PARTNERSHIP
 
 
 
 
/s/

--------------------------------------------------------------------------------


 
/s/ Brenda L. Stoner

--------------------------------------------------------------------------------


By:
 
Jackson-Shaw Company

--------------------------------------------------------------------------------


 
By:
 
Brenda L. Stoner

--------------------------------------------------------------------------------

Its: General Partner       Vice President

3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.22



AMENDMENT TO LEASE AGREEMENT
